   Case 2:18-cv-00544-MHT-KFP Document 75 Filed 03/04/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT BINION and COREY             )
LEA,                                )
                                    )
     Plaintiffs,                    )
                                    )        CIVIL ACTION NO.
     v.                             )          2:18cv544-MHT
                                    )               (WO)
THE UNITED STATES                   )
DEPARTMENT OF AGRICULTURE           )
and SONNY PERDUE,                   )
Secretary of Agriculture,           )
                                    )
     Defendants.                    )

                              OPINION

    Plaintiffs       filed   this    lawsuit    asserting      multiple

claims      related     to     their       status       as     socially

disadvantaged farmers and to the 2009 foreclosure on

one of the plaintiffs’ farmland.               This lawsuit is now

before the court on the recommendation of the United

States    Magistrate    Judge       that   defendants’       motion    to

dismiss the case be granted.            Also before the court are

plaintiffs’ objections to the recommendation.                  After an

independent and de novo review of the record, the court

concludes     that     plaintiffs’         objections        should    be
   Case 2:18-cv-00544-MHT-KFP Document 75 Filed 03/04/21 Page 2 of 2




overruled   and    the   magistrate       judge’s     recommendation

adopted.

    An appropriate judgment will be entered.

    DONE, this the 4th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
